STEWART, Justice
(dissenting):
I do not believe the Legislature left it to the courts to decide what a voter really intended when he votes for two candidates for the same position. After the predecessor to § 20-7-211 was amended to insert the words relating to the intent of the voter, this Court carefully analyzed the effect of the amendment in Maw v. Lee, 108 Utah 99, 157 P.2d 585 (1945). The Court held that the effect of amendment was that two votes for different candidates for the same office invalidated both votes. The rule is a per se rule with respect to that kind of defect, and “the intent of the voter” language inserted by the amendment was not intended to change that rule.
In 1979 the Legislature amended § 20-7-20 to deal with the use of stickers for a write-in candidate. The provision provided that “[t]he voter may also insert the name of a valid write-in candidate in writing or by means of a sticker with the office and write-in name printed on it. Write-in votes shall be listed in the blank write-in part of the ballot, and the voters shall be deemed to have voted for that person, whether a cross-mark is made or is not made opposite such person.” [Emphasis added.]
The “write-in votes” in this case are, in my view, governed by this provision. The *60statutory phrase, “the voters shall be deemed to have voted for that person,” should be taken at face value. It is clear beyond peradventure that a person who goes to the trouble of writing in a candidate’s name, and especially one who goes to the trouble of obtaining a sticker, making the necessary preparations to take it with him to the voting booth, retrieving it from a pocket or purse, and sticking it on a ballot, intended that to be his vote, though the voter may have made the mistake of inadvertently voting for another candidate for the same office — as it is so easy to do with Utah’s lengthy ballot.
As I read the statutes, the Legislature intended to establish per se rules with respect to double voting for candidates for the same office. Clearly it comports with common sense to provide that a ballot which is marked twice with a cross for candidates for the same office printed on the ballot should have neither mark counted, since it is impossible to determine what the intent of the voter was. The case is otherwise, however, with respect to write-in candidates. A person who writes in a candidate’s name does so with considerable pre-planning, preknowledge, and a specific intent to vote for such person. Those factors are sufficient to override any confusion as to the voter’s intent which may arise as a result of a second vote for a competing candidate.
It is not sound judicial policy for this Court to adopt a rule which requires a determination of each voter’s intent in the case of double voting. Elections could be tied up interminably while judges sift through the ballots which, in the case of a statewide election may number several hundreds of thousands, to determine what the “intent of the voter” was. In addition, some solicitude should be shown to write-in candidates. All kinds of unpredicted events may occur between the time of the printing of a ballot and election day. The death of a candidate, the conviction of a candidate for crime, and numerous other occasions may give rise to a large scale write-in campaign. To thwart the intentions of voters because of an inadvertency caused by the straight-ticket voting mechanism and the long lists of offices and candidates for those offices which are not widely known to the electorate is not consonant with the legislative provisions and not a sound result in laying down a rule designed to protect such a fundamental right as that of voting.

. Section 25-6-21, Utah Code Ann. (1943).